Case 1:17-cr-00445-NRB Document 111 Filed 09/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Order of Restitution
V. S117 Cr. 445 (NRB)
MELISSA CHAN,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Eli J. Mark and Jacob E. Warren,
Assistant United States Attorneys, of counsel; the defendant’s conviction on Count One of the
above Information; the defendant’s Presentence Investigation Report, dated February 14, 2018;
and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. MELISSA CHAN, the defendant, shall pay restitution in the
total amount of $1,259,590.47 to United Realty Management, the victim of the offense charged in
Count One.

2. Address of Restitution. Restitution payments are to be addressed to the “Clerk of
Court,” include the defendant’s name and his corresponding docket number, and be sent to 500
Pearl Street, New York, NY 10007. The Clerk of Court will then forward any restitution payments
to:

United Realty Management
40 East 69th Street, 4th Floor
New York, NY 10021-5016
Attention: John Silverman
Upon advice of a change of address or name of the individual to whom restitution should

be sent, the Clerk of the Court is authorized to send payments to the new address/individual without

further order of this Court.
Case 1:17-cr-00445-NRB Document111 Filed 09/14/20 Page 2 of 2

3. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically, co-defendants Louis Litvin and Chitakra Ramudit, both of whom were separately
charged by information in 17 Cr. 445 (NRB). Defendant's liability for restitution shall continue
unabated until either the defendant has paid the full amount of restitution ordered herein, or the
victim has been paid the total amount of its loss from all the restitution paid by the defendant and
co-defendants Litvin and Ramudit in this matter,

4. Schedule of Payments. Restitution shall be paid in monthly installments of at least 20%
of gross monthly income over a period of supervision to commence 30 days after the date of the
judgment of conviction or the defendant’s release from custody, whichever is later.

If the defendant is incarcerated and engaged in a Bureau of Prisons (“BOP”) non-UNICOR
work program, the defendant must pay at least $25 per quarter toward his criminal financial
penalties. However, if the defendant participates in the BOP’s UNICOR program as a grade |
through 4, the defendant must pay 50% of his monthly UNICOR earnings toward the criminal
financial penalties, consistent with BOP regulations at 28 C.F.R. § 545.11.

The defendant shall notify the United States Attorney for this district within 30 days of any
change of mailing address or residence address that occurs while any portion of the restitution
remains unpaid.

Dated: New York, New York

September |4, 2020 ke D /
rs € ; L —
Aine f tenheensee ugh

HON, NAOMI REICE BUCHWALD
SENIOR UNITED STATES DISTRICT JUDGE
